IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : No. 90 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITION OF: R.M.                             :


                                         ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petition

Requesting Relief through the Exercise of King’s Bench Powers or Extraordinary

Jurisdiction, this Court assumes jurisdiction over this matter. The temporary redaction of

Petitioner’s name and other identifying information from Report 1 of the Fortieth Statewide

Investigating Grand Jury is made permanent. See In re Fortieth Statewide Investigating

Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth Statewide Investigating Grand Jury,

2018 WL _________ (Pa. Dec. 3, 2018).

      The Application to Submit Answer Nunc Pro Tunc is GRANTED. The Motion to

Unseal and the Application to Lift Stay are DENIED.

      Jurisdiction is relinquished.

      The instant order is unsealed.